Citation Nr: 1448756	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  02-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.
 
2.  Entitlement to an increased rating for post traumatic headaches, currently rated as 10 percent disabling.
 
3.  Entitlement to an effective date earlier than May 27, 2009, for the granting of a 10 percent rating for a service connected residual scar, status post cyst lower back area.


REPRESENTATION

Appellant represented by:	Victor M. Valdes, Attorney at Law




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1977.

 This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

On March 15, 2012 the Board issued a decision dismissing the Veteran's appeal due to notification of his death.  

The Veteran's attorney appealed the March 15, 2012 Board dismissal to the United States Court of Appeals for Veterans Claims (Court).  In June 2014 the Court issued an Order dismissing the attorney's appeal for lack of jurisdiction and also vacated the March 15, 2012 Board decision.  Consequently, the Board must again issue a decision dismissing the deceased Veteran's appeal.  

The claims folder includes a February 2014 request to substitute.  As this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the (AOJ) for consideration.


FINDING OF FACT

The Veteran died in May 2011.  



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).   An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


